I must respectfully dissent because I disagree with the majority's conclusion in appellant's first assignment of error that culpability under R.C. 4931.49(D) requires the verbal report of a nonexistent emergency. I believe that it does not.
When construing a statute, the paramount concern is the legislature's intent in enacting the statute. State ex rel. Purdy v. Clermont Bd. ofElections (1996), 77 Ohio St.3d 338, 340. In determining legislative intent, the court should look at the language of the statute and ascertain the apparent purpose to be accomplished, and then adopt a construction that gives effect to that purpose. State v. S.R. (1992),63 Ohio St.3d 590, 594-595.
R.C. 4931.49(D) makes it a crime for a person to "knowingly use the telephone number of the 9-1-1 system to report an emergency if he knows that no emergency exists." The express purpose of the 9-1-1 uniform emergency telephone system is to provide a means by which "individuals can request emergency service by using the telephone number 9-1-1." R.C. 4931.40(A). Emergency service is defined as "emergency police, firefighting, ambulance, *Page 561 
rescue and medical service." R.C. 4931.40(E). Therefore, it appears that the apparent purpose of R.C. 4931.49 is to prohibit the knowing use of the 9-1-1 telephone number in the absence of an emergency, not just false reports of emergencies.
There are instances in Ohio where individuals in emergency situations dial 9-1-1 and for a variety of reasons, do not verbalize the nature of their emergencies. Nonetheless, the 9-1-1 system operators treat the contact as an emergency and dispatch emergency service to the address from which the call originated. An effective emergency response systemrequires such immediate and reasonable responses when an individual accesses or uses the system. To do otherwise would defeat the purpose of the 9-1-1 emergency system and could place 9-1-1 callers in jeopardy for their personal safety.
The expectation of an individual dialing 9-1-1 on a telephone keypad should be the same as pulling a fire alarm in a building: once activated there will be an emergency response. Therefore, an individual who dials 9-1-1 knowing that no emergency exists "reports" an emergency even if he does not utter a word, and should be held criminally culpable for this behavior. Unfortunately, the majority's construction of R.C. 4931.49(D) permits individuals to knowingly abuse the 9-1-1 system without recourse so long as the individual does not verbally articulate a false emergency.
For these reasons, I respectfully dissent.